Woodward, J.:
We see no merits in this appeal. The claimant was employed under a New York contract. At the time of his injuries he was performing services for his employer away from the plant of such employer in the State of New Jersey. The claimant originally made application for compensation under the New Jersey statute (N. J. Laws of 1911, chap. 95, as amd.), and the insurance carrier made some payments under the act. Subsequently, the claim was made in this State and an award has been made, crediting the insurance carrier *60with the amount paid under the New Jersey proceeding. The claim that the New Jersey Commission, having accepted jurisdiction and administered upon this claim, deprived the Commission of the State of New York of jurisdiction is, we believe, without force. It is doubtful if the New Jersey Commission ever had any jurisdiction of the case; it was one arising under the statute of this State and the contract growing out of such statute (Matter of Post v. Burger & Gohlke, 216 N. Y. 544, 554), and it was clearly a matter to be handled under the provisions of our statute (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], as amd.), rather than under the statute law of New Jersey. The fact that the claimant was induced to invoke the New Jersey statute in the first instance did not deprive him of the right to have the law of his contract of employment enforced in the manner provided by law, and the insurance carrier, being credited with the amount it has paid under the provisions of the New Jersey statute, is not in law aggrieved.
The award should be affirmed.
Award unanimously affirmed.